Citation Nr: 0114481
Decision Date: 05/23/01	Archive Date: 07/18/01

DOCKET NO. 00-20 413           DATE MAY 23, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUES

Entitlement to service connection for the cause of the veteran's
death.

Eligibility for Dependents' Educational Assistance benefits under
38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from June 1943 to February 1946. The
appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) from a
January 2000 RO rating decision that denied service connection for
the cause of the veteran's death and eligibility for Dependents'
Educational Assistance benefits under 38 U.S.C.A. Chapter 35.

FINDINGS OF FACT

1. The veteran's death in April 1996 was due to acute cardiac
arrhythmia (ventricular fibrillation), acute myocardial ischemia,
and hypertensive cardiovascular disease. Diabetes mellitus, Type 1,
and coronary artery atherosclerosis were other significant
conditions.

2. At the time of the veteran's death, service connection was in
effect for a right knee disability, rated 10 percent; and systolic
mitral murmur, rated zero percent. He was not service-connected for
any other disorder and he was not permanently and totally disabled
due to service-connected disability when he died.

3. Acute cardiac arrhythmia (ventricular fibrillation), acute
myocardial ischemia, hypertensive cardiovascular disease, diabetes
mellitus, and coronary artery atherosclerosis were not present in
service or for many years later, and these conditions are not
related to an incident of service or to a service-connected
disability.

2 -

4. The veteran's service-connected disabilities did not have a
material influence in the production of his death.

CONCLUSIONS OF LAW

1. Acute cardiac arrhythmia (ventricular fibrillation), acute
myocardial ischemia, hypertensive cardiovascular disease, diabetes
mellitus, Type I, and coronary artery atherosclerosis were not
incurred in or, aggravated by active service; nor may these heart
conditions and diabetes mellitus be resumed to have been incurred
in active service; nor are these conditions proximately due to or
the result of a service-connected disability. 38 U.S.C.A. 1101,
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 3.303, 3.307,
3.309, 3.310 (2000).

2. A service-connected disability did not cause or contribute
substantially or materially to the veteran's death. 38 U.S.C.A.
1310 (West 1991); 38 C.F.R. 3.312 (2000).

3. The requirements for eligibility for Dependents' Educational
Assistance have not been met. 38 U.S.C.A. 3501 (West 1991 & Supp.
2000); 38 C.F.R. 3.807, 21.3021 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the Cause of the Veteran's Death

A. Factual Background

The veteran had active service from June 1943 to February 1946.

3 -

Service medical records show that the veteran had elevated blood
pressure during a period of hospitalization in January 1945. His
blood pressure was recorded at 145/60 on two occasions and once at
145/70. These readings were recorded during a 2 day period when the
veteran was hospitalized for a head contusion sustained while he
was participating in authorized athletics. The service medical
records also reveal that his blood pressure was recorded as normal
on various occasions. In February 1946, he underwent medical
examination for separation from service. His blood pressure was
132/84, and an urinalysis was negative for sugar. A heart
condition, other than systolic mitral murmur, or diabetes mellitus
were not found at this examination or at any time during his
service.

A VA hospital summary shows that the veteran had neuropathy of the
left facial nerve due to viral infection, pilonidal sinus, and a
scar of the right thigh and left calf during a period of
hospitalization from February to March 1951. A blood count and
urinalysis were reported as normal during this hospitalization.
Heart problems, hypertension or diabetes mellitus were not found
during this hospitalization.

VA medical reports show that the veteran was treated for various
conditions in the 1980's. These reports show that he was using
medication for heart problems and had elevated blood pressure. A
report of treatment in October 1988 shows that he had diabetes
mellitus. These medical reports do not reflect when the onset of
such heart disease occurred. There was a reference to complaints of
"palpitations," dating back to childhood. These were treated with
medication and subsided.

During a hearing before the RO in December 1989, the veteran
testified that he first became aware that he had diabetes 3 years
earlier.

A death certificate shows that the veteran died at the Highlands
Hospital in Connellsville, Pennsylvania. The causes of death were
acute cardiac arrhythmia

4 -

(ventricular fibrillation), acute myocardial ischemia, and
hypertensive cardiovascular disease. Diabetes mellitus, Type I, and
coronary artery atherosclerosis were listed as other significant
conditions.

In August 1999, the RO requested a report of the veteran's
hospitalization from the Highlands Hospital. The request was
refused for lack of authorization. In October 1999, the RO asked
the appellant to complete an authorization form for release of this
information. To date, no response to this request was received.

A report of contact in October 1999 between a VA representative and
the appellant notes that the veteran was dead on arrival at the
Highlands Hospital and that an autopsy was not performed on his
body. The appellant stated that the veteran had first been treated
for his heart condition in the 1970s. She reported additional
treatment at the VA facility in Miami, beginning in 1996. She
noted, however, that she had married him in 1969 and didn't know
any of his prior history. The appellant stated that she had been
told by a county representative to file for DIC benefits and she
maintained that she should be awarded dependency and indemnity
compensation because her sister was receiving these benefits.

The RO requested treatment records from the VAMC in Miami. Received
was a VA summary of the veteran's hospitalization in January 1996
showing that he had hypertension, diabetes, and coronary artery
disease.

A VA hospital report dated in December 1999 reveals that the
veteran's medical records were reviewed by a physician. The
physician opined that there was no relationship between the
veteran's heart murmur and the subsequent developing cardiovascular
disease, acute myocardial infarction, and an arrhythmic death.

At the time of the veteran's death, service connection was in
effect for a right knee disability, rated 10 percent; and systolic
mitral murmur, rated zero percent. He was

5 -

not service-connected for any other disorder and he was not
permanently and totally disable due to a service-connected
disability when he died.

B. Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A.
5100, 5103A, and 5126, and to be codified as amended at 5104, 5103,
5106 and 5107) redefined VA's duty to assist a claimant in the
development of a claim. The Board finds that all relevant evidence
has been obtained with regard to the appellant's claims. There is
no identified evidence not accounted for, other than the report
from the hospital where the veteran died. Again, the appellant has
not responded to VA's request for authorization so that any records
could be obtained. Although she has been notified of the lack of
this evidence and has been given the opportunity to submit this
information, nothing has been forthcoming. In a report of telephone
contact with a representative of VA she reported that the veteran
was dead on arrival at the hospital and that an autopsy was not
performed on his body. It seems likely, therefore, that Highland
Hospital would not have any pertinent records which would aid in
the adjudication of the claim. VA records to which she alluded have
been requested and obtained, and the appellant has conceded that
she is unaware of any treatment the veteran may have received
before 1969 when they married.

Nor has the appellant made any compelling argument for entitlement
to service connection for the cause of the veteran's death. The
appellant and her representative have been provided with a
statement of the case that discusses the pertinent evidence, and
the laws and regulations related to the veteran's claim, that
essentially notifies her of the evidence needed to prevail on her
claims. Under the circumstances, the Board finds that the appellant
has been provided with adequate notice of the evidence needed to
successfully prove her claims and that there is no

6 -

prejudice to her by appellate consideration of the claims at this
time without a prior remand of the case to the RO for providing
additional assistance to her in the development of the claims as
required by the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993). See
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). Hence, no further
assistance to the appellant is required to fulfill VA's duty to
assist her in the development of the claims.

Moreover, under the circumstances presented in this case, a remand
would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App.
540, 546 (1991) (strict adherence to requirements in the law does
not dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). Further
development and further expending of VA's resources are not
warranted.

In order to establish service connection for a disability, the
evidence must remonstrate the presence of it and that it resulted
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110; 38 C.F.R. 3.303.

Secondary service connection may be granted for disability that is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a) (2000). With regard to the matter of
establishing service connection for a disability on a secondary
basis, the United States Court of Appeals for Veterans Claims
(hereinafter, the Court) has held that when aggravation of a non-
service-connected disability is proximately due to or the result of
a service connected condition, such disability shall be compensated
for the degree of disability (but only that degree) over and above
the degree of disability existing prior to the aggravation. Allen
v. Brown, 7 Vet. App. 439 (1995).

7 -

To establish service connection for the cause of the veteran's
death, the evidence must show that disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. For a service-connected disability to be
the cause of death, it must singly or with some other condition be
the immediate or underlying cause or be etiologically related. For
a service- connected disability to constitute a contributory cause,
it is not sufficient to show that it casually shared in producing
death, but rather, it must be shown that there was a causal
connection. 38 U.S.C.A., 1310; 38 C.F.R. 3.312.

The service medical records do not show the presence of a heart
problem, other than a systolic mitral murmur. These records reveal
that the veteran had isolated, slightly elevated blood pressure
readings on 3 occasions during a period of hospitalization in
January 1945, but do not show the presence of hypertension. Nor do
these records show the presence of diabetes mellitus.

The post-service medical records do not demonstrate the presence of
acute cardiac arrhythmia (ventricular fibrillation), acute
myocardial ischemia, hypertensive cardiovascular disease, diabetes
mellitus, Type I, and coronary artery atherosclerosis, the
conditions that caused the veteran's death or that were significant
in the production of his death until many years after his
separation from service. The medical evidence does not link any of
these conditions to an incident of service or to a service-
connected disability. Nor does the medical evidence show that the
veteran's service-connected disabilities were material in the cause
of his death. In December 1999, a medical opinion was obtained to
the effect that the heart conditions that caused the veteran's
death had no relationship to the service- connected heart murmur.
Nor has there been presented any allegation, or evidence, linking
the cause of death to the service-connected knee disorder.

8 -

After consideration of all the evidence, the Board finds that the
veteran's death was due to various heart conditions, other than the
service-connected heart murmur, and that diabetes mellitus was
another significant condition in the production of the veteran's
death, and that these conditions were not related to an incident of
service or to the service-connected disabilities. The Board also
finds that the evidence does not show that the veteran's service-
connected disabilities contributed materially or substantially to
his death. The preponderance of the evidence is against the claim
for service connection for the cause of the veteran's death, and
the claim is denied. Since the preponderance of the evidence is
against the claim, the benefit of the doubt doctrine is not for
application with regard to these matters. VCAA, Pub. L. 106-475,
114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 38
C.F.R. 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. 

Eligibility for Dependents' Educational Assistance Benefits under
38 U.S.C.A. Chapter 35

For purposes of Survivors and Dependents' Educational Assistance
(Chapter 35 benefits), the term "eligible person" means a child,
spouse or surviving spouse of a person who (i) died of a service-
connected disability, (ii) has a total disability permanent in
nature resulting from a service-connected disability, or who died
while a disability so evaluated was in existence, or (iii) at the
time of application for benefits under this chapter is a member of
the Armed Forces serving on active duty listed, pursuant to section
556 of title 37, and regulations issued thereunder, by the
Secretary concerned in one or more of the following categories and
has been so listed for a total of more than ninety days: (A)
missing in action, (B) captured in line of duty by a hostile force,
or (C) forcibly detained or interned in line of duty by a foreign
government or power. 38 U.S.C.A. 3501(a)(1); 38 C.F.R. 3.807,
21.3021.

9 -

As noted in section I of this decision, the veteran did not die of
a service-connected disability. Nor does the record show that he
was permanently and totally disabled due to a service-connected
disability when he died. Nor was he in the Armed Forces serving on
active duty when he died. Hence, the Board finds that the appellant
does not meet the basic criteria under the above noted statute and
regulations for eligibility for Dependents' Educational Assistance.
Where the law is dispositive, the claim must be denied on the basis
of absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426
(1994).

ORDER

Service connection for the cause of the veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 38
U.S.C.A. Chapter 35 is denied.

N. R. Robin 
Member, Board of Veterans' Appeals

10-



